Citation Nr: 0104666	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-18 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.  

This appeal arises from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which denied the veteran's claim for a 
compensable rating for hepatitis.  


FINDING OF FACT

The veteran's hepatitis did not result in demonstrable liver 
damage.  


CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. §§ 4.1 and 4.2 (1999).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

As noted above, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Infectious hepatitis with marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy is rated as 100 percent disabling.  Infectious 
hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression is rated as 60 percent disabling.  Infectious 
hepatitis which causes minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures is rated as 30 percent disabling.  
A 10 percent rating for infectious hepatitis requires 
demonstrable liver damage with mild gastrointestinal 
disturbance.  Healed, nonsymptomatic infectious hepatitis is 
rated as 0 percent disabling.  38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2000).  


Factual Background.  Service medical record from November 
1978 reveal that the veteran was positive for HbsAg.  The 
impression was probable serum hepatitis.  The veteran was 
released from military service in February 1979.

A report of VA examination dated May 4, 1979, reflects that a 
diagnosis of residuals of acute hepatitis with persistent 
abnormal liver function studies was given and the veteran was 
to return for follow-up.  VA medical records reflect that the 
veteran underwent a percutaneous liver biopsy on May 18, 
1979.  It was noted that a needle was introduced into the 
liver with tissue obtained.  Immediately after removing the 
needle, the veteran became unresponsive and rigid with 
dilated pupils.  He then returned to baseline and a probable 
seizure post liver biopsy was noted.  He was released from 
the hospital the following day with a diagnosis of chronic 
hepatitis, HAA+.

Service connection was granted in a June 1979 rating action.  
A 30 percent rating was assigned for hepatitis.

In August 1979 the RO continued the 30 percent rating for 
hepatitis.  The veteran submitted a notice of disagreement 
with that rating.  He stated that he was currently being 
treated at Stanford University Medical Center.  The treatment 
required hospitalization and prevented him from working.  

Records from the Stanford University Medical Center revealed 
the veteran was hospitalized for hepatitis in August and 
again in September 1979.  It was noted that a biopsy was 
reviewed and showed chronic persistent hepatitis.  Discharge 
diagnoses were as follows:  chronic persistent hepatitis and 
hepatitis B surface antigen positive.

A VA examination was conducted in January 1980.  The 
diagnosis was chronic hepatitis.  

In March 1980 the RO denied service connection for a duodenal 
ulcer and granted an increased rating to 60 percent for 
hepatitis.  The RO in June 1980 granted a total rating based 
on individual unemployability due to service connected 
disability.  

The veteran submitted a VA form 21-4138 in July 1981.  The 
veteran wrote the following:  Please reevaluate me to 
determine if my disability should be reduced.  I feel that I 
am cured and should not be receiving 100%.  Please schedule 
me for a rating examination to determine the extent of my 
disability.  I have been offered employment and plan to go to 
work soon.  

A VA examination was performed in December 1981.  The 
diagnosis was history of chronic hepatitis.  

The RO in a December 1981 rating decision proposed to reduce 
the veteran's evaluation for hepatitis from 60 to 30 percent 
effective April 1982 and to terminate his total rating 
effective April 1982.  The RO sent the veteran a letter in 
January 1982 informing him of the proposed reduction.  

In September 1982 the veteran requested that an increased 
rating be considered for his service-connected hepatitis.  

A VA examination was conducted in November 1982.  The veteran 
reported that he had a liver disease and an ulcer which were 
productive of occasional pain in the upper right quadrant, 
blood in his throat and tiredness.  The examiner noted that 
the veteran reported flu-like symptoms twice a year and that 
he had no arthralgias, no skin rashes, and no fevers, sweats, 
or weight loss.  Physical examination revealed a healthy male 
in no acute distress.  Liver function studies and hepatitis 
serology were obtained and were positive for HBsAg and HBs 
Core.  The diagnostic impression was chronic persistent 
hepatitis.

In a December 1982 rating action the RO denied service 
connection for cirrhosis and reduced the evaluation for the 
veteran's hepatitis to 0 percent from March 1983.  A December 
1982 letter from the RO informed the veteran that his 
hepatitis was shown to be less than 10 percent disabling and 
that his payments would be discontinued as of March 1, 1983.  

The veteran filed a notice of disagreement with the December 
1982 rating decision in April 1983, but only as to the issue 
of service connection for cirrhosis.  In the notice of 
disagreement he did not indicate disagreement with the 
reduction of the evaluation for hepatitis.  The RO issued a 
statement of the case in May 1983 which listed the issue as 
service connection for cirrhosis of the liver.  The veteran 
did not perfect an appeal as to this issue.

The veteran was admitted to a VA medical facility in January 
1993 for psychiatric symptoms.  While he was hospitalized, 
the veteran requested an increase in his evaluation for 
hepatitis.  When he was released from the VA hospital later 
in January 1993, it was reported that the veteran had chronic 
hepatitis B, for which he was not treated.

The veteran was accorded an examination for disability 
evaluation purposes by VA in October 1993.  It was reported 
that the veteran was diagnosed with a duodenal ulcer in 1978 
and with chronic active hepatitis B in 1979.  It was noted 
that he had a liver biopsy in 1979 which was not done well 
and he was "scared to have it done again."  Physical 
examination revealed that the veteran was 65 inches tall and 
weighed 178 pounds.  He was in no acute distress.  There was 
no hepatomegaly.  The following impressions were given:  
chronic hepatitis B and chronic duodenal ulcer.  

The RO held that the examination was inadequate for rating 
purposes.  The RO requested that the examiner respond to the 
following questions:  Are there findings to demonstrate liver 
damage?  Is there evidence of gastrointestinal disturbance?  
In November 1993 the examiner responded that there was mild 
gastrointestinal disturbance but no clinical evidence of 
liver damage.

The RO in a December 1993 rating decision continued the 
noncompensable evaluation for hepatitis.

A VA discharge summary for a period of hospitalization during 
January and February 1996 noted that liver function tests 
were all within normal reference ranges.  VA outpatient 
treatment records dated in May 1997 reflect that the results 
of liver function tests were within normal limits.  

The veteran submitted a claim for an increased rating for 
hepatitis in October 1998.  A VA examination was performed in 
November 1998.  A history of hepatitis was diagnosed.  The 
examiner noted that liver function tests should be rechecked, 
along with hepatitis B surface antigen, hepatitis B surface 
antibody, hepatitis B core antibody and hepatitis C virus 
antibody.  A duplicate copy of the November 1998 examination 
report includes a handwritten note that there was no evidence 
of viral hepatitis.  The results of the liver function tests 
and hepatitis serology testing were handwritten on the 
examination report.

The RO in a May 1999 rating decision continued the 0 percent 
evaluation for hepatitis.  The veteran filed a notice of 
disagreement with that decision in June 1999.  He asserted 
that since no liver biopsy had been performed that an 
accurate determination could not be made as to whether or not 
there was liver damage.  A statement of the case was issued 
in July 1999.  The veteran filed his substantive appeal in 
August 1999.

An April 1999 letter from Stanford Health Services reflects 
that the veteran was participating in a clinical study.  The 
study was evaluating the natural history of hepatitis B and 
the effects the virus had on quality of life.

In March 2000 the RO issued a rating decision granted an 
increased rating to 30 percent for hepatitis, for the period 
from March 1, 1983, to December 12, 1983.  The 0 percent 
rating was continued from that date.  


Analysis.  An increased rating for hepatitis requires 
"demonstrable liver damage."  A careful reading of the 
criteria for a 10 percent rating for hepatitis reveals that 
evidence of liver damage is the threshold question to be 
answered.  A compensable rating requires demonstrable liver 
damage with mild gastrointestinal disturbance.  The Board has 
noted that the veteran has complained of abdominal pain and 
been diagnosed with ulcers and other digestive disorders.  
Those findings are only relevant if there is evidence of 
demonstrable liver damage  The VA examinations and medical 
records in the claims file do not reveal any current findings 
of liver damage.  Liver function tests have been performed 
and noted to be within normal limits.  The VA examiner in 
November 1993 stated there was no clinical evidence of liver 
damage.  

The veteran has asserted that since a liver biopsy has not 
been performed that the determination of no liver damage is 
based on inadequate evidence.  He has not presented any 
competent medical evidence to back up that assertion.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner 
in November 1998 ordered testing which was conducted and 
revealed no evidence of viral hepatitis.  While the medical 
records reflect multiple diagnoses of chronic hepatitis and 
history of hepatitis, these records contain no findings 
indicative of current hepatitis or liver damage.

In the absence of evidence of demonstrable liver damage, a 
compensable rating for hepatitis is not warranted.  


ORDER

An increased (compensable) rating for hepatitis is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

